United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Edison, NJ, Employer
)
___________________________________________ )
E.V., Appellant

Docket No. 16-0080
Issued: June 21, 2016

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 19, 2015 appellant, through counsel, filed a timely appeal of an October 7,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days have elapsed from April 17, 2015, the date of the most recent OWCP merit
decision, to the filing of the current appeal, pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 12, 2014 appellant, then a 49-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 10, 2014 he sustained an injury to his neck when his
employing establishment vehicle was struck by a plow truck while he was working. Appellant
stopped work on March 12, 2014.
In March 12, 2014 reports, a physician with an illegible signature, noted that appellant
related that he was a city carrier and the truck he was driving was struck by a snow plow. He
diagnosed acute chronic neck strain, prescribed Motrin and referred appellant for further
treatment. The physician indicated that appellant could return to work with restrictions which
included no lifting over 10 pounds.
On March 21, 2014 OWCP advised appellant of the type of evidence needed to establish
his claim and afforded him 30 days to reply.
In March 12 and April 16, 2014 duty status reports (Form CA-7), Dr. Richard F. Tonzola,
a Board-certified neurologist, advised that appellant had a neck injury. He diagnosed acute
cervical sprain and advised that appellant was unable to perform all of his work duties.
By decision dated April 24, 2014, OWCP denied appellant’s claim finding that, while he
had proven the work incident occurred as alleged and resulted in a diagnosed medical condition,
the medical evidence of record did not establish causal relationship.
On May 6, 2014 appellant requested reconsideration. He provided a March 12, 2014
narrative report from Dr. Tonzola who noted treating appellant that day for effects of a
March 10, 2014 work-related motor vehicle accident. Dr. Tonzola noted appellant’s previous
treatment for chronic cervical and lumbar sprains with radicular symptoms. He diagnosed acute
cervical sprain due to a motor vehicle accident at work. In an April 16, 2014 narrative report,
Dr. Tonzola noted appellant’s status and advised that appellant’s acute cervical sprain was
causally related to the March 10, 2014 motor vehicle accident. On March 21, 2014 he noted
appellant’s status and reiterated his diagnosis and his opinion on causal relationship. OWCP also
received additional evidence including physical therapy notes.
By decision dated August 11, 2014, OWCP denied modification of its prior decision. It
noted that while Dr. Tonzola diagnosed an “acute cervical sprain due to motor vehicle accident at
work” on March 10, 2014, he also indicated that appellant was treated for “chronic cervical and
lumbar sprains with radicular symptoms.” OWCP explained that Dr. Tonzola did not provide a
well-reasoned medical explanation with supportive objective findings as to how the March 10,
2014 work incident caused or aggravated the diagnosed condition.
On September 5 and November 20, 2014 appellant, through counsel, again requested
reconsideration. He noted that his physician acknowledged that he had preexisting cervical
sprain and radiculopathy and now had an acute cervical sprain caused by the work incident.
Counsel provided a May 7, 2014 report from Dr. Tonzola who noted that appellant came
in for a reevaluation because of worsening neck pain. He explained that appellant was
previously treated for neck and back injuries from a prior work-related injury and was involved
2

in a second work-related motor vehicle accident on March 10, 2014. Dr. Tonzola advised that
appellant developed neck stiffness, which worsened the following day. He examined appellant
and found severe pain with neck extension at 20 degrees, and turning bilaterally at 20 degrees.
Dr. Tonzola found normal flexion and explained that raising both shoulders above 120 degrees
abduction increased his neck pain. He also found significant spasm of cervical paraspinal
muscles and upper trapezius muscles. Dr. Tonzola also determined that the neurological
examination was normal, the cranial nerves were normal, and the sensory reflexes were normal.
He diagnosed acute cervical sprain dating back to the employment-related accident of March 10,
2014 with prior cervical sprain and radiculopathy from prior injury.
In a November 3, 2014 report, Dr. Tonzola noted appellant’s history of injury and
treatment and advised that appellant was under his care for several injuries since February 14,
2011, his initial visit. He diagnosed cervical and lumbar sprains related to his initial injury in
2010. Dr. Tonzola explained that appellant had an acute cervical sprain with primarily left-sided
bilateral and left-sided pain and symptoms which was different from the March 10, 2014
incident. He advised that both conditions improved. Dr. Tonzola noted that the cervical
magnetic resonance imaging (MRI) scans were basically unchanged although the radiologists
reported the additional findings of the small foraminal disc extrusions on the left at C3-4 on the
June 7, 2014 MRI scan. He opined that appellant had chronic cervical and lumbar sprains with
chronic pain and muscle spasm and had lifting restrictions due to his pain as described.
Dr. Tonzola explained that the March 10, 2014 incident “was documented and caused different
symptoms which compounded the problems from the first accident as well and these are all work
related.” OWCP also received an April 3, 2014 physical therapy note.
In a decision dated February 19, 2015, OWCP denied modification of its prior decision.
On March 13, 2015 counsel for appellant again requested reconsideration and submitted
new medical evidence. He argued that the report from Dr. Tonzola emphatically opined “that
[appellant] had a new injury on March 10, 2014 and that it was a cervical sprain.”
In a March 6, 2015 report, Dr. Tonzola noted that in his November 3, 2014 report, he
clearly documented that appellant suffered a new injury in an automobile accident at work on
March 10, 2014. He explained that while appellant was being treated for a prior neck and back
injury, it had improved and he had stopped physical therapy. Dr. Tonzola noted that because
appellant suffered a second cervical sprain which was documented, and there was nothing on the
cervical MRI scans, this was a “nonfactor” since most cervical sprains had normal radiologic
findings. He explained that the prior cervical MRI scan showed degenerative disc disease and a
repeat MRI scan was done later in the course of appellant’s treatment because of persistent
symptoms and to compare with the prior study. Dr. Tonzola opined that he did “not know how
to more clearly state this, but [appellant] did suffer a second injury on [March 10, 2014]….”
Appellant also provided earlier treatment records from Dr. Tonzola. In a June 11, 2013
report, Dr. Tonzola noted that appellant’s neck was feeling better with vague tingling in the left
arm, but worsening left lower back pain with some tingling of his left leg that occurred “mostly
when he is at work.” He also advised that appellant had less pain when he was on a recent
vacation. Dr. Tonzola explained that while at work, to avoid back pain, appellant usually
kneeled to lift small packages and took “Soma” for muscle spasm. He examined appellant and

3

determined that the back range of motion was impaired and caused mid low back pain.
Appellant’s neurological examination was normal. Dr. Tonzola diagnosed cervical and lumbar
sprains with radicular symptoms with worsening lower back pain. He prescribed work
restrictions. On August 26, 2013 Dr. Tonzola advised that appellant’s cervical sprain with
radiculopathy was improved and his lumbar sprain with radiculopathy was unchanged with
additional left lumbar spasm. On November 13, 2013 Dr. Tonzola noted that appellant had
worsening back pain in recent weeks due to frequent lifting when he loaded or unloaded his truck
at work. He advised that appellant had a weight lifting restriction of 20 pounds. Dr. Tonzola
noted that appellant’s cervical spasm and radiculopathy was stable to improve but he had
persistent worsening of his left lumbar spasm with mild radicular symptoms due to repetitive
lifting.
By decision dated April 17, 2015, OWCP denied modification of its prior decision. It
explained that Dr. Tonzola did not provide a sufficiently well-reasoned medial explanation with
supporting objective findings to explain how the employment incident of March 10, 2014 caused
a new cervical sprain, or otherwise worsened preexisting, work related sprain, while showing he
fully and accurately considered the preexisting symptoms and condition, or the sequence of
events subsequent to the incident of March 10, 2014.
In letters dated July 2 and 9, 2015, appellant’s counsel again requested reconsideration.
He argued that OWCP misread Dr. Tonzola’s medical reports. He explained that Dr. Tonzola
originally treated appellant for his neck and his subsequent reports focused on the low back.
Counsel argued that the case should be accepted for a cervical sprain, despite the prior neck
injury. He also argued that the March 6, 2015 report from Dr. Tonzola “could not be clearer”
and provided an adequate “discussion of the preexisting condition, the fact that there was
improvement and then the effect of the new injury.” Counsel argued that Dr. Tonzola’s reports
were well reasoned and justified approval of the case. Appellant resubmitted copies
Dr. Tonzola’s June 11, August 26, and November 13, 2013, March 12, and 21, April 16, and
May 7, 2014 reports.
By decision dated October 7, 2015, OWCP denied appellant’s request for
reconsideration, without conducting a merit review, finding that the evidence submitted was
insufficient to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,2 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
2

5 U.S.C. § 8128(a).

4

“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
ANALYSIS
Counsel for appellant disagreed with the denial of his traumatic injury claim and timely
requested reconsideration on July 2 and 9, 2015. The underlying issue on reconsideration is
medical in nature, whether the March 10, 2014 work incident caused or contributed to an injury.
OWCP denied appellant’s request for reconsideration on October 7, 2015, finding that no
new evidence was offered warranting further merit review. It denied the claim because the
medical evidence did not contain medical opinion evidence explaining how his neck and back
condition was caused or aggravated by the March 10, 2014 work incident. The Board finds that
counsel for appellant did not make any arguments that established legal error by OWCP, nor did
he advance a relevant legal argument not previously considered by OWCP. His general
disagreement with OWCP’s denial of his claim is insufficient to meet one of these two criteria.
Additionally, counsel’s lay opinion regarding causal relationship is not probative regarding the
issue in this case, which, as noted, is medical in nature.5
With regard to medical evidence submitted with his reconsideration request, counsel for
appellant provided copies of previously submitted records from Dr. Tonzola. However, this
evidence was previously considered by OWCP. Material which is cumulative or duplicative of
that already in the record has no evidentiary value in establishing the claim and does not
constitute a basis for reopening a case for further merit review.6
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and new evidence not previously considered. As he did not meet any of the
necessary regulatory requirements, he is not entitled to further merit review.
The Board notes that, on appeal, counsel for appellant reiterates his disagreement with
the denial of appellant’s claim. As noted, the Board does not have jurisdiction over the merits of
the claim. As explained, appellant did not meet any of the necessary requirements for reopening
his claim for a merit review.
3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

5

See Gloria J. McPherson, 51 ECAB 441, 448 (2000).

6

Betty A. Butler, 56 ECAB 545 (2000).

5

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 7, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

